Appellant urges on rehearing as he did on original submission that if guilty of any offense it was theft by conversion, and not embezzlement. We are unable to agree with such contention. There is no question but that appellant was Mrs. Bielman's agent in affecting a settlement of her claim for damages against the railroad. When the draft in payment of such damages was cashed, both appellant and Mrs. Bielman were present, and the money was turned over to appellant. Apparently he put his part of the money in one pocket and her part in another. He did not hand it over to her, but accompanied by her went to the office of a building and loan company where he purchased three stock certificates of $500 each and received a pass book showing a deposit of $166.67. He had the certificates issued in his name as "agent" and made the deposit and took the pass book therefor in his name as "agent." In this transaction he acknowledged that he was acting as "agent" for Mrs. Bielman. He could have been acting in that capacity for no one else. When would this agency cease? By his act in taking the certificates and deposit in his name as "agent" he made it possible in the same capacity to cash the certificates and withdraw the proceeds. Certainly so far as the embezzlement statute is concerned he could not terminate his agency by converting the proceeds to his own use without his principal's consent. If such were true there would never be an embezzlement. Certain affidavits are attached to appellant's motion for rehearing which we are asked to regard as a part of the application for writ of coram nobis. Such proceeding has not been recognized in this state as having application to criminal cases. Ex parte Minor, 115 Tex.Crim. Rep., 27 S.W.2d 805; McKenzie v. State, 115 Tex.Crim. Rep., 29 S.W.2d 771. It is not necessary to discuss other questions suggested in the motion for rehearing.
The motion for rehearing is overruled.
Overruled.